
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.17


SEPARATION AGREEMENT


        This Separation Agreement (the "Agreement") is entered into among
Fischer Imaging Corp. (the "Company"), SenoLase Inc. ("SenoLase") and Morgan
Nields ("Employee").


RECITALS


        WHEREAS, Employee is employed by the Company at its offices at 12300
North Grant Street, Denver, Colorado 80241 as a regular full-time employee with
the title "Chief Technology Officer" and serves as a member of the Company's
Board of Directors;

        WHEREAS, Employee was a founder of the Company and served as its Chief
Executive Officer until December 2000 and as its Chairman until May 2003;

        WHEREAS, Employee wishes to terminate his regular full-time employment
with the Company and to resign as a member of the Company's Board of Directors,
in order to concentrate on development and execution of a plan to spin-out
SenoLase, a development stage company with little or no tangible assets which is
a majority owned subsidiary of the Company;

        WHEREAS, in consideration therefor, the Company wishes to enter this
Separation Agreement, which, among other things, provides for (1) deferred
compensation payments, (2) payment of sales commissions with respect to
potential sales to certain clients of the Company listed in Exhibit A attached
hereto (the "Commission Clients") and (3) Employee's continuation as Chief
Executive Officer of SenoLase; and

        WHEREAS, in order to accomplish these ends, the parties hereto are
willing to enter into this Agreement.


AGREEMENT


        NOW THEREFORE, in exchange for the consideration and other agreements
specified in this Agreement, the sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:

        1.     Employee's Resignation and Deferred Compensation Payments.
Employee hereby (i) voluntarily resigns as a regular, full-time employee of the
Company with the title "Chief Technology Officer" and (ii) voluntarily resigns
as a member of the Company's Board of Directors, in each case effective
December 31, 2003 (the "Resignation Date") and (iii) agrees to remove all of his
personal articles and vacate his office on the Company's premises on or before
March 1, 2004. The Company agrees to make twelve (12) payments of $16,666.67
each to Employee, aggregating $200,000, no later than the 15th day of each month
in calendar 2004, beginning on January 15, 2004. Employee agrees that the
Company shall be entitled to withhold all taxes and other amounts required by
law from such payments and pay Employee the net amount after deduction thereof.
Employee further agrees that he is not entitled to any other pay or
post-employment compensation other than these payments and the other
consideration expressly set forth in this Agreement and that he will not make
any claim for any such further payments or consideration, under any prior or
existing agreement, plan or policy of Company, including but not limited to the
Company's executive retention bonus plan.

        2.     SenoLase. The Company, Employee and SenoLase hereby agree that
Employee shall continue to serve as Chief Executive Officer and as a director of
SenoLase until December 31, 2004, subject to the direction of the SenoLase Board
of Directors, a majority of whom shall be named by the Company. Such employment
may be terminated by Employee at any time and by SenoLase with or without Cause
(as defined in Section 5 below). It is the expectation of the parties that
Employee will pursue a plan for spinning out SenoLase from the Company, upon
such terms as are acceptable to the third parties who propose to provide
financing to SenoLase and to the SenoLase Board of Directors.

--------------------------------------------------------------------------------


        3.     Commission Agreement. While Employee is not required to provide
any services to the Company with respect to such Commission Clients or otherwise
after the Resignation Date, the Company agrees to pay Employee sales commissions
on product sales by the Company after the Resignation Date to the Commission
Clients listed on Exhibit A hereto as follows:

        (a)   A-List Client Commissions. As compensation for Employee's material
assistance prior to the Resignation Date in facilitating sales to the clients
listed under column A of Exhibit A attached hereto ("A-List Clients"), the
Company agrees to deliver 3.5% of the net revenues generated from sales to such
A-List Clients to Employee, as a commission on such sales, based on booked
orders accepted by the Company prior to the expiration of the Commissions Term,
subject to the conditions and except as otherwise set forth in this Section 3.
"Commissions Term" means the period from June 1, 2003 through December 31, 2004.

        (b)   B&C-List Client Commissions. As compensation for Employee's
material assistance prior to the Resignation Date in facilitating sales to the
clients listed under column B or column C of Exhibit A attached hereto
("B&C-List Clients"), the Company agrees to deliver 1.5% of the net revenues
generated from sales to such B&C-List Clients to Employee, as a commission on
such sales, based on booked orders accepted by the Company prior to the
expiration of the Commissions Term, subject to the conditions and except as
otherwise set forth in this Section 3.

        (c)   Payment Date; No Draw. Commission payments will me be made to
Employee based on a pro rata basis as cash is received from the sale and will be
paid within 30 days of the Company's receipt of payments. Subject to the
foregoing, Commissions shall be payable in respect of orders accepted by the
Company prior to the expiration of the Commissions Term, regardless of when
payment is made by the Commission Client, or when the product is delivered or
services are performed. Employee shall not receive a draw against any unpaid
Commissions payable.

        (d)   Health Insurance. Employee may timely elect continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
("COBRA"), but Employee will be responsible for paying all premiums for Employee
and Employee's eligible dependents if and to the extent he elects continuation
of coverage under COBRA for himself or for such dependents.

        (e)   No Expense Reimbursement. The Company will not reimburse Employee
for any expenses incurred after the Resignation Date but shall reimburse
Employee for reasonable expenses incurred prior to that date in accordance with
the Company's current expense reimbursement policy.

        (f)    Commission Term. The Company's obligations to pay any Commissions
shall immediately terminate if the Company terminates this Agreement for Cause
pursuant to Section 5 below but Employee shall be under no obligation to repay
any Commissions paid prior to the date of such termination.

        4.     Litigation Defense Costs.

        (a)   Advancement of Expenses. The Company agrees to advance reasonable
legal fees and expenses in connection with (i) the pending Securities and
Exchange Commission ("SEC") investigation relating to the Company's restatement
of its financial statements and related matters, (ii) any related private party
litigation (whether pending as of the date hereof or filed hereafter) and
(iii) any other investigations or legal proceedings related to the matters which
are the subject of (i) and (ii) above (the "Matters"), provided, however, that
such advances may be suspended if a Special Committee of the Company's Board of
Directors subsequently determines that Employee's conduct with respect to the
matters covered by the SEC investigation and related private litigation did not
meet the standard set forth in the Delaware General Corporation Law, namely the
obligation to act in good faith and with the reasonable belief that his actions
were in or not

2

--------------------------------------------------------------------------------

opposed to the best interests of the Company (the "Statutory Standard"). Such
advances shall be made within thirty (30) days of Employee's request. As used
herein, "Special Committee" means any committee of disinterested directors
established by the Company's Board of Directors to assess the entitlement of
directors, officers, employees or agents of the Company to indemnification under
the Company's Certificate of Incorporation, Bylaws, indemnification agreements
or otherwise.

        (b)   Refund. Notwithstanding the foregoing, if the Special Committee
subsequently determines in good faith that Employee did not meet the Statutory
Standard with respect to the Matters, Employee agrees to reimburse the Company
for all sums provided to Employee for the Matters within 30 days of being
notified of such determination.

        (c)   Preservation of Indemnification Rights. This Section 4 shall
govern the terms under which expenses will be advanced to Employee for the
Matters. Nothing in this Section 4 is intended to diminish or affect Employee's
right to indemnification under the Company's Certificate of Incorporation,
Bylaws, the September 29, 1999 Indemnification Agreement between the Company and
Employee or the Delaware General Corporation Law.

        (d)   Formal Undertaking by Employee. Employee agrees that, as a
condition to advancement of expenses pursuant to this Agreement, Employee will
execute a formal undertaking providing for reimbursement of the Company for
advances under the circumstances described in (b) above and requiring Employee's
cooperation with the Company in connection with the Company's defense of the
Matters.

        5.     Termination. Notwithstanding any other term in this Agreement,
the Company may terminate this Agreement immediately for Cause. As used herein,
"Cause" shall mean the following: (a) Employee's knowing commission of a
fraudulent act that causes material injury to the Company; (b) Employee's
material breach of any of his covenants or agreements hereunder, which breach is
not cured within 30 days of written notice by the Company; or (c) Employee's
conviction of a crime that either results in imprisonment or involves
embezzlement, dishonesty, or activities materially injurious to the Company or
its reputation, whether in connection with the Company's affairs or otherwise.
Whether Cause exists to terminate this Agreement shall be determined in the
reasonable discretion of the Company's Board of Directors. In the event of a
termination of this Agreement for Cause, the Company will not have any ongoing
financial obligations to Employee whatsoever and Employee will not be entitled
to any further compensation, payments or benefits set forth in this Agreement;
provided, however, that termination of this Agreement shall not affect the
Company's obligations under Section 4 hereof.

        6.     Stock Options. Employee currently holds certain options to
purchase shares of the Company's common stock (the "Options") which would, under
the terms of the plan under which the options were granted, remain exercisable
for ninety (90) days after the Resignation Date. The Company agrees to extend
the date on which the Options may be exercised until the later of
(i) December 31, 2004, or (ii) six months after the Company is listed on the
Nasdaq Stock Market or a national securities exchange (but in no event later
than June 30, 2005).

        7.     Independent Contractor. After the Resignation Date, Employee will
be treated by the Company as an independent contractor and will not be eligible
to participate as an employee in any benefit or benefit plan offered by the
Company to its employees.

        8.     Taxes. The Commissions and other consideration provided to
Employee by the Company under this Agreement shall be treated by the Company as
income to Employee from which federal and state withholding and taxes shall be
deducted.

        9.     The Company's Confidential Information. Employee acknowledges
that, by reason of Employee's past and current positions with the Company,
Employee has been given access to

3

--------------------------------------------------------------------------------


Confidential Information with respect to the business affairs of the Company.
The Company's "Confidential Information" includes, but is not limited to, any
trade secrets, strategic product plans, new product information, customer lists,
customer information, financial information, new product introduction plans,
product suppliers terms and agreements, supplier agreements, etc. "Confidential
Information" does not include information that is publicly disclosed by the
Company, is in the public domain, or that Employee obtains from a third party
without breach of this agreement. Employee represents and agrees that Employee
has not disclosed any material Confidential Information to any third party in
violation of his obligations to the Company. Employee further agrees that
following the Resignation Date Employee will not, directly or indirectly, use,
disclose, or cause to be used or disclosed in any way, any Confidential
Information obtained as a result of or in connection with Employee's employment
with the Company, without the express prior written consent of the Company.

        10.   Return of Company Property. Employee agrees to return all of the
Company's property to the Company by delivering it to Stephen G. Burke, the
Company's Executive Vice President and CFO, no later than the Resignation Date.
This property includes, but is not limited to, the Company's documents and files
(in any recorded media, such as papers, computer disks, copies, transparencies,
and microfiche), materials, PDAs, cell phones, keys, credit cards, sports
tickets, laptops, computer disks and badges, provided, however, that if and to
the extent that Employee continues to utilize his office at the Company's
headquarters building after the Resignation Date up to February 29, 2004 (the
"Holdover Period") as permitted by this Agreement, Employee may retain a key to
the building and to his office and may continue to use the computer and other
Company property currently in his office during the Holdover Period. During the
Holdover Period, Employee may also utilize the Company's secretarial and other
office services as he has done in the past. Employee agrees that, to the extent
that Employee possesses any files, data, or information relating in any way to
the Company or the Company's business on any personal computer, Employee will
delete the data, files, or information (and will retain no copies in any form)
on the Resignation Date or before the end of the Holdover Period. Employee may,
at his option, assume the lease (and related buyout option) for his vehicle
currently leased by the Company. The Company shall be responsible for
cancellation charges on any cell phone or PDA used previously used by Employee
for Company business which Employee returns to the Company pursuant to this
Section 10.

        11.   Employee's ADEA Release of the Company. Employee acknowledges and
agrees that, by entering into this Agreement, Employee is waiving any and all
rights that he may have arising from the Age Discrimination in Employment Act of
1967 ("ADEA"), as amended, which have arisen on or before the date of execution
of this Agreement. Employee further expressly acknowledges and agrees that:

        (a)   Consent. Employee is entering this Agreement voluntarily.

        (b)   Litigation. Employee understands and agrees that, by signing the
Agreement, he is giving up any right to file legal proceedings against the
Company arising before the date of the Agreement. Employee is not waiving (or
giving up) rights or claims that may arise after the date the Agreement is
executed.

        (c)   Consideration. In return for this Agreement, Employee will receive
compensation due him as a result of this Agreement.

        (d)   Legal Representation. Employee is hereby advised in writing by
this Agreement to consult with an attorney before signing this Agreement.

        (e)   Notice. Employee understands that he has had at least twenty-one
(21) days in which to consider the terms of this Agreement. In the event that
Employee executes this Agreement in less time, it is with the full understanding
that he had the full twenty-one (21) days if he so desired and that he was not
pressured by the Company or any of its representatives or agents to take less
time

4

--------------------------------------------------------------------------------




to consider the Agreement. In such event, Employee expressly intends such
execution to be a waiver of any right he had to review the Agreement for a full
twenty-one (21) days.

        (f)    Right to Rescind. Employee further understands that he may
rescind (that is, cancel) this Agreement for any reason within seven
(7) calendar days after signing it. Employee agrees that the rescission must be
in writing and hand-delivered or mailed to the Company. If mailed, the
rescission must be postmarked within the seven (7) day period, properly
addressed to:

Fischer Imaging Corp.
Attn: Stephen G. Burke
Executive Vice President and CFO
12300 North Grant Street
Denver, CO 80241

and sent by certified mail, return receipt requested.

        (g)   Payments. Employee understands that he will not receive any
payment or other consideration under this Agreement if he revokes or rescinds
it, and in any event, Employee will not receive any payment or consideration
until after the seven (7) day revocation period has expired.

        12.   No Other Releases. Employee and the Company agree that, by
entering into this Agreement, other than the ADEA claims released by Employee in
Section 11 hereof, neither Employee nor the Company have released or waived any
claims that either one may have against the other for any reason.

        13.   Confidentiality of Agreement. Employee acknowledges that the
Company may be required to disclose the contents of this Agreement to comply
with its obligations under applicable securities laws and that, as a result, he
has no reasonable expectation that it or its contents will remain confidential.

        14.   No Admission of Liability. The Company and Employee agree that
nothing contained in this Agreement, and no action taken by the Company or
Employee with regard to this Agreement, shall be construed as an admission of
liability or any fact that may give rise to liability for any purpose whatsoever
by the Company or Employee.

        15.   Injunctive Relief. In the event of a breach of any of the
covenants contained in this Agreement, it is understood that damages will be
difficult to ascertain and the Company may petition a court of law or equity for
injunctive relief in addition to any other relief which the Company may have
under the law or under this Agreement.

        16.   Non-Disparagement. Employee agrees not to make to any person any
statement that disparages the Company or reflects negatively upon the Company,
including, without limitation, any statement regarding the Company's financial
condition, business practices, employment practices, or its officers, directors,
employees, or affiliates. Company agrees not to make any statement that
disparages Employee.

        17.   Acknowledgments. Employee acknowledges and agrees that up to the
Resignation Date, the Company has paid Employee all employment compensation and
has provided Employee with all benefits to which Employee is entitled through
and including the Resignation Date.

        18.   Severability. If any provision of this Agreement is declared by
any court of competent jurisdiction to be invalid for any reason, such
invalidity shall not affect the remaining provisions of this Agreement, which
shall be fully severable, and given full force and effect. Any claim by Employee
against the Company shall not constitute a defense to enforcement by the
Company.

        19.   Governing Law and Venue. This Agreement shall be construed in
accordance with the laws of Colorado. Venue and jurisdiction will be in Colorado
state or federal courts.

5

--------------------------------------------------------------------------------


        20.   Entire Agreement. The parties hereto understand and agree that
this Agreement contains all the agreements between the Company and Employee.
Except as expressly stated herein, this Agreement supersedes any and all prior
oral or written promises or agreements between the Company and Employee.
Employee acknowledges that he has not relied upon any promise, representation,
or statement other than those set forth in this Agreement. This Agreement cannot
be modified except in a writing signed by the Company and Employee.

        21.   Assignment. The Company may assign its rights under this
Agreement. No other assignment will be permitted except by written permission of
the Company and Employee.

        22.   Counterparts; Facsimile Signature. This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all of which taken together shall
constitute one and the same Agreement. This Agreement may be executed by
facsimile signature and a facsimile signature shall constitute an original
signature.

        23.   Attorney's Fees. In the event a party hereto commences legal
proceedings to enforce the terms of this Agreement, the prevailing party shall
be entitled to recover its or his attorneys' fees.

* * * * *

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Separation
Agreement as of the date first set forth above.

CAUTION; PLEASE READ ENTIRE DOCUMENT BEFORE SIGNING


FISCHER IMAGING CORPORATION
 
MORGAN NIELDS
By:
 
/s/  HARRIS RAVINE      

--------------------------------------------------------------------------------

Harris Ravine, President
 
/s/  MORGAN W. NIELDS      

--------------------------------------------------------------------------------

        Morgan Nields, individually
Dated:
 
12/19/03

--------------------------------------------------------------------------------


 
Dated:
 


--------------------------------------------------------------------------------


SENOLASE INC.
 
 
By:
 
/s/  MORGAN W. NIELDS      

--------------------------------------------------------------------------------


 
 


Typed Name:
 
Morgan W. Nields

--------------------------------------------------------------------------------


 
 


Title:
 
CEO & President

--------------------------------------------------------------------------------


 
 


Dated:
 


--------------------------------------------------------------------------------


 
 

7

--------------------------------------------------------------------------------


EXHIBIT A


--------------------------------------------------------------------------------

Column A   Column B   Column C
UCSF
UCSD
Tommy Cupples
Palmetto Richland
Kathy Schilling
Martin Yaffe/Sunnybrook
Northwestern
HUP
Pittsburgh McGee
Duke
Mayo Clinic
UCLA
Stanford
University of New Mexico
Emory
U Mass
Moffit
Michigan
Brigham and Womens
Mt. Sinai Toronto
 
St Joe's Orange
Palmetto Baptist
Pittsburgh Allegheny General
Sally Jobe Breast Center
MD Anderson
University of Minnesota
Wende Young MD
Shaw Cancer Center
University of Colorado
Len Glassman MD
 
Kings College
St Barts
Lattazio Bari
Tabar Falun
Erlangen
Dana/Levy
Prof. Wolf Berlin

8

--------------------------------------------------------------------------------



QuickLinks


SEPARATION AGREEMENT
RECITALS
AGREEMENT
EXHIBIT A
